DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in current application filed on 04/06/2020, claiming priority to parent Application No. CN201910341002.X, filed on 04/25/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 11-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama (US 20190196911 A1), further in view of Massiglia (The Raidbook), and further in view of Natarajan (RAID 10 Vs RAID 01 (RAID 1+0 Vs RAID 0+1) Explained with Diagram).


    PNG
    media_image1.png
    359
    95
    media_image1.png
    Greyscale
Claim 11. (Previously presented) A device for managing a storage system, comprising:
at least one processor;
a volatile memory; and
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts comprising:
detecting a failed storage device among a plurality of storage devices included in a resource pool of the storage system, the plurality of storage devices being divided into a first group and a second group in the resource pool respectively, wherein the first group comprises multiple storage devices, wherein the second group comprises multiple storage devices, wherein the multiple storage devices in the first group are all different from the multiple storage devices in the second group, and wherein each individual stripe in the storage system initially uses extents that are located only in storage devices that are contained within a single one of either the first group or the second group;
determining an extent in the failed storage device which has been assigned for building a stripe in the storage system, wherein the stripe comprises a RAID (Redundant Array of Independent Disks) stripe;
selecting a spare reserved extent from respective reserved extents included in respective storage devices among the plurality of storage devices based on a mapping relation between the stripe and a plurality of extents in the stripe, the respective reserved extents being shared among the first group and the second group; and
rebuilding data in the extent to the selected spare reserved extent.

Referring to Claims 1, 11, and 20 and taking claim 11 as exemplary, Satoyama teaches a device for managing a storage system, comprising:  25at least one processor ([Satoyama Claim 1] A computer system comprising: a memory; and a processor)
a volatile memory ([Satoyama 0054] The cache memory 110 is configured with, for example, a RAM (Random Access Memory), and temporarily stores data read from and written into the flash package 113.)
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts comprising ([Satoyama Claim 1] a processor which operates in accordance with a program stored in the memory,)
detecting a failed storage device among a plurality of storage devices included in a resource pool of the storage system, ([Satoyama Claim 1] the processor detects a failure of a storage drive)
the plurality of storage devices being divided into a first group and a second group in the resource pool respectively, ([Satoyama Claim 1] first RAID group; second RAID group)
determining an extent in the failed storage device which has been assigned for building a stripe in the storage system, wherein the stripe comprises a RAID (Redundant Array of Independent Disks) stripe ([Satoyama Claim 1] the processor detects a failure of a storage drive in a first RAID group of a first RAID type, in each of striped lines including lost host data due to a failure of the storage drive) (the processor also detects the failed line/extent in the stripe)
selecting a spare reserved extent from respective reserved extents included in respective storage devices among the plurality of storage devices based on a mapping relation between the stripe and a plurality of extents in the stripe, the respective reserved extents being shared among the first group and the second group; and ([Satoyama Claim 4] The computer system according to claim 1, wherein the processor assigns a storage region from the first RAID group and the second RAID group to a virtual volume, in unit of pages, a boundary of the page coincides with a parity cycle boundary of the first RAID type and the second RAID type.) (Assigning a storage region requires mapping, described in [Satoyama 0104-9, Claim 7]. [Satoyama 0087] discusses sharing, and [Satoyama 0130] its usage during rebuilding.)
rebuilding data in the extent to the selected spare reserved extent ([Satoyama Claim 1] the processor detects a failure of a storage drive in a first RAID group of a first RAID type, in each of striped lines including lost host data due to a failure of the storage drive, restores the host data, in the first RAID group, forms data of a striped line of a second RAID type from host data of a striped line in the first RAID group, number of strips of the second RAID type being smaller than number of strips of the first RAID type, configures a second RAID group of the second RAID type by the storage drive included in the first RAID group excluding the failed storage drive, and stores the data of the striped line of the second RAID type in the second RAID group. [Satoyama Claim 5] The computer system according to claim 1, wherein the processor reads data of a first striped line from striped lines in the first RAID group, restores lost host data, when the data of the first striped line includes the lost data, forms data of a second striped line of the second RAID type, when a part of host data of a striped line just before the first striped line is stored in a buffer, from the part of host data and a part of host data of the first striped line, and when the part of host data of the striped line just before the first striped line is not stored in the buffer, from the part of host data of the first striped line, stores host data not used for forming data of the second striped line in the first striped line, in the buffer, and overwrites the data of the second striped line in a data storage region of the first RAID type.) ([Satoyama 0201, 0204, 0208-9] discuss usage of a spare drive (and the extents therein) for rebuilding failed stripes.)
wherein the first group comprises multiple storage devices, ([Satoyama 0069] A pool volume 305 belongs to one pool 303. The pages 324 are cutout from the pool volume 305 (pool 303). The pages 324 are assigned to the pages 321 of the virtual volume. The pages 324 are assigned a real storage region of the parity group (RAID group) 115, through a flash-side pool 304. The parity group is defined a plurality of flash packages (storage drives) 113.)
Satoyama teaches multiple groups, but does not explicitly teach the multiple storage devices in the first group are all different from the multiple storage devices in the second group.
However, Massiglia teaches wherein the second group comprises multiple storage devices, wherein the multiple storage devices in the first group are all different from the multiple storage devices in the second group, and ([Massiglia p. 86, Fig. 42]) (The virtual disk is taken as a group. The physical disks in virtual disk 0 are different from the physical disks in the virtual disk 1.)
Satoyama and Massiglia are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Satoyama and Massiglia before them to combine the RAID array structure of Satoyama with multiple groups of different physical disks of Massiglia. The reason or motivation for doing so would be to not ([Massiglia, p.86] interrupt service to applications.)
Modified combination of Satoyama discloses different RAID types, but does not explicitly teach the storage system initially uses extents that are located only … within a single … group.
However, Natarajan teaches wherein each individual stripe in the storage system initially uses extents that are located only in storage devices that are contained within a single one of either the first group or the second group; ([Natarajan p. 1]) (The blocks are taken as extents. Block A is mirrored onto the disk 1 and disk 2 of the group 1. Block A is not on any disk of other groups)
Satoyama modified and Natarajan are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Satoyama modified and Natarajan before them to combine the RAID array structure of Satoyama modified with groups of mirrored disks of Natarajan. The reason or motivation for doing so would be to increase ([Natarajan, p.2] fault tolerance.)
Claim 1 is a method and claim 20 is a computer program product variation of the device of claim 11 and are rejected using the same rationale.

Referring to Claims 2 and 12 and taking claim 12 as exemplary, Satoyama modified teaches the device of claim 11, wherein the storage system is based on Redundant Array of Independent Disks (RAID), and wherein selecting the spare reserved extent from the respective reserved extents based on the mapping relation comprises:
selecting the spare reserved extent from respective reserved extents in storage devices among the plurality of storage devices other than respective storage devices where the plurality of extents are located. ([Satoyama Claim 4] The computer system according to claim 1, wherein the processor assigns a storage region from the first RAID group and the second RAID group to a virtual volume, in unit of pages, a boundary of the page coincides with a parity cycle boundary of the first RAID type and the second RAID type. [Satoyama 0041] The system rebuilds a RAID group of a RAID type with a small number of configurations, defines new striped lines, and recalculates the parity of the striped lines (S1112). The system stores data and parity of new striped lines in the storage drive other than the trouble drive (S1114).)
Claim 2 is a method variation of the device of claim 12 and is rejected using the same rationale.

Referring to Claims 3 and 13 and taking claim 13 as exemplary, Satoyama modified teaches the device of claim 12, wherein selecting the spare reserved extent from respective reserved extents in storage devices among the plurality of storage devices other than respective storage devices where the plurality of extents are located comprises:
determining a group to which the failed storage device belongs; and ([Satoyama Claim 1] the processor detects a failure of a storage drive in a first RAID group of a first RAID type, in each of striped lines including lost host data due to a failure of the storage drive,)
selecting a spare reserved extent included in a storage device in the group. ([Satoyama Claim 4] The computer system according to claim 1, wherein the processor assigns a storage region from the first RAID group and the second RAID group to a virtual volume, in unit of pages, a boundary of the page coincides with a parity cycle boundary of the first RAID type and the second RAID type.)
Claim 3 is a method variation of the device of claim 13 and is rejected using the same rationale.

Referring to Claims 6 and 16 and taking claim 16 as exemplary, Satoyama modified teaches in response to determining the failed storage device has been replaced by a normal storage device, determining a target stripe in the storage system which is distributed across storage devices in the first group and storage devices in the second group ([Satoyama 0002] In general, at a trouble of one drive, a system manager replaces the trouble drive with a spare drive. The system reads data of same striped lines from a plurality of drives other than the trouble drive, restores data stored in the trouble drive, and stores the restored data in the spare drive. [Satoyama 0003] Using the spare drive and a plurality of drives other than the trouble drive, a RAID configuration is realized with the same RAID type, to realize the striped lines.); and
migrating the target stripe so that plurality of extents in the migrated target stripe are located at storage devices in the same group ([Satoyama 0003] Further, after completing changing from the trouble drive to a new drive, the system copies data inside the spare drive to the new drive, and generates the RAID configuration including the new drive in place of the spare drive.).
Claim 6 is a method variation of the device of claim 16 and is rejected using the same rationale.

Referring to Claims 7 and 17 and taking claim 17 as exemplary, Satoyama modified teaches setting a migration mark for indicating the target stripe is to be migrated across the first group and the second group; ([Satoyama 0132] First, the storage controller sets an initial value 0 to the striped line number C (S1510). The storage controller 109 selects strips constituting the stripe (old stripe) of the striped line number C, from the parity group. The striped lines are sequentially processed, to reduce the memory capacity necessary for the rebuilding. The storage controller 109 changes a value of the rebuilding state 2409 of the blocks of the selected stripe, to “rebuilding”.)
sending the migration mark to the mapping manager to instruct the mapping manager to initiate migration; and ([Satoyama 0133] The storage controller 109 issues a read command for reading host data and parity of the striped line (S1512). The normal flash package 113 in which host data is stored responds to the storage controller 109 with the host data (S1514). The flash package 113 in which parities are stored responds to the storage controller 109 with the parities (S1515). [Satoyama 0134] The storage controller 109 determines whether host data is stored in a strip with a trouble (S1516). Because the parities of the striped line are regularly arranged, the number of a flash package storing the host data is calculated from the striped line number.) (the mark is passed in a read command and used in subsequent calculations)
in response to receipt of a migration request from the mapping manager, migrating the target stripe across the first group and the second group. ([Satoyama 0135] When the host data is stored (S1516: YES), the storage controller 109 restores lost data which has been stored in a trouble drive from the received host data and parity data (S1520).)
Claim 7 are a method variation of the device of claim 17 and is rejected using the same rationale.

Claims 4-5, 8, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama (US 20190196911 A1), further in view of Massiglia (The Raidbook), and further in view of Natarajan (RAID 10 Vs RAID 01 (RAID 1+0 Vs RAID 0+1) Explained with Diagram) as applied to claims 1-3, 6-7, 11-13, and 16-17 above, and further in view of Casaburi (US 9235486 B1).

Referring to Claims 4 and 14 and taking claim 14 as exemplary, Satoyama modified discloses selecting a spare extent in the group, but does not explicitly teach selecting a spare extent in a different group.
However, Casaburi teaches in response to determining no storage device in the group comprises a spare reserved extent, selecting the spare reserved extent from a storage device in a further group other than the group ([Casaburi, Col. 9 lines 35-38] The spare storage mapping module 320 may be responsible for determining which spare blocks, if any, should receive read and write requests from other components within the network architecture 100 or the computer system 200). (i.e., a spare extent may be selected in a drive in a different group within the computer system, blocks being the components that make up the strip and the extent.)
Satoyama modified and Casaburi are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Satoyama modified and Casaburi before them to combine the spare extent selection of Satoyama modified with the selection of spare extents in a different drive group of Casaburi. The reason or motivation for doing so would be to avoid ([Casaburi, Col. 1 lines 44-48] the risk of potential data loss.)
Claim 4 is a method variation of the device of claim 14 and is rejected using the same rationale. 

Referring to Claims 5 and 15 and taking claim 15 as exemplary, Satoyama modified teaches the method of claim 1, wherein rebuilding data in the extent to the selected spare reserved extent comprises:
determining at least one other extent than the extent in the stripe ([Satoyama 0041] The system rebuilds a RAID group of a RAID type with a small number of configurations, defines new striped lines, and recalculates the parity of the striped lines (S1112).);
rebuilding data in the extent based on data in the at least one other extent; and ([Satoyama 0041] The system rebuilds a RAID group of a RAID type with a small number of configurations, defines new striped lines, and recalculates the parity of the striped lines (S1112). The system stores data and parity of new striped lines in the storage drive other than the trouble drive (S1114).)
Satoyama modified teaches mapping management [Satoyama Claim 7], but does not explicitly teach updating the mapping relation.
Casaburi teaches updating the mapping relation between an address of the spare reserved extent ([Casaburi, Col. 14 lines 53-54] update the spare storage mapping information).
Satoyama modified and Casaburi are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Satoyama modified and Casaburi before them to combine the spare extent selection of Satoyama modified with the selection of spare extents in a different drive group of Casaburi. The reason or motivation for doing so would be to avoid ([Casaburi, Col. 1 lines 44-48] the risk of potential data loss.)

Referring to Claims 8 and 18 and taking claim 18 as exemplary, Satoyama modified teaches determining a first number of extents that are located at storage devices in the first group and are among a plurality of extents in the target stripe and a second number of extents that are located at storage devices in the second group and are among the plurality of extents in the target stripe; ([Satoyama 0117] As will be described later, for rebuilding of a new striped line, the old striped line before rebuilding is read from the parity group (flash package), lost host data is restored. Further, a new striped line is generated from a part of the host data of the old striped line and, if necessary, data in the buffer.)
in response to determining the first number is smaller than the second number, ([Satoyama Claim 1] number of strips of the second RAID type being smaller than number of strips of the first RAID type,)
migrating at least one extent located at storage devices in the first group to a storage device in the second group; and ([Satoyama 0118] The new striped line is overwritten in a storage region of the new parity group. Host data not included in the new striped line and included in the next new striped line is temporarily stored in the buffer.)
Satoyama modified teaches mapping management [Satoyama Claim 7], but does not explicitly teach updating the mapping relation.
However, Casaburi teaches updating a mapping relation between the target stripe and plurality of extents in the target stripe based on an address of the migrated at least one extent. ([Casaburi, Col. 14 lines 54-57] update the spare storage mapping information further comprises mapping to a second spare block in accordance with a fault tolerance of a parity-based configuration of the storage drive pool.).
Satoyama modified and Casaburi are analogous art because they are from the same field of endeavor in data management. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Satoyama modified and Casaburi before them to combine the spare extent selection of Satoyama modified with the selection of spare extents in a different drive group of Casaburi. The reason or motivation for doing so would be to avoid ([Casaburi, Col. 1 lines 44-48] the risk of potential data loss.)
Claim 8 is a method variation of the device of claim 18 and is rejected using the same rationale.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama (US 20190196911 A1), further in view of Massiglia (The Raidbook), and further in view of Natarajan (RAID 10 Vs RAID 01 (RAID 1+0 Vs RAID 0+1) Explained with Diagram) as applied to claims 1-8, 11-18, and 20 above, and further in view of Fekete (US 20180018096 A1).

Referring to Claims 9 and 19 and taking claim 19 as exemplary, Satoyama modified discloses selecting a stripe and migrating the stripe to other storage devices, but does not explicitly teach storage device workload management. 
However, Fekete teaches determining respective workloads of plurality of storage devices in the storage system ([Fekete FIGS. 4A and 4B, 0062] FIGS. 4A and 4B are flow diagrams of an example methodology 400 for balanced load distribution for a redundant disk array, in accordance with embodiments of the present disclosure. 
selecting a target stripe from plurality of stripes in the storage system based on the respective workloads, plurality of extents included in the target stripe being located at a first plurality of storage devices in the resource pool; and ([Fekete FIGS. 4A and 4B, 0062] The methodology 400 further includes determining 408 fa candidate logical block among all of the logical blocks based at least in part on a speed of a different data storage device and an average access interval of the logical block on the different data storage device,)
Satoyama modified and Fekete are analogous art because they are from the same field of endeavor in data management. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Satoyama modified and Fekete before them to modify the spare storage pool management of Satoyama modified to include workload management of Fekete. The reason or motivation for doing so would be to improve storage device speed and usage ([Fekete 0003]).
migrating the target stripe to a second plurality of storage devices in the resource pool, workloads of the second plurality of storage devices being lower than workloads of the first plurality of storage devices ([Fekete FIGS. 4A and 4B, 0062] and electronically writing 410 the data in the candidate logical block to another logical block on the different one of the data storage devices. In some embodiments, the candidate logical block is a most frequently accessed one of the logical blocks, or a least recently used one of the logical blocks.).
Claim 9 is a method variation of the device of claim 19 and is rejected using the same rationale.

Referring to Claim 10, Satoyama modified teaches the method of claim 9, wherein the storage system comprises a mapping manager for managing the mapping relation, and wherein migrating the target stripe to the second plurality of storage devices in the resource pool comprises: 
requesting the mapping manager to initiate migration; and ([Satoyama 0065] At the stage when the processor 213 receives a write request from the storage controller 109,)
in response to receipt of an initiation request from the mapping manager, migrating the target stripe from the first plurality of storage devices to the second plurality of storage devices. ([Satoyama 0152] For a striped line 403_2, the storage controller 109 stores host data D1 to D6 in the memory address spaces 402_2 to 402_7, and stores a new parity NP in the memory space 402_8.)

Response to Arguments
Applicant’s arguments, see Remarks pages 10-14, filed 09/21/2022, with respect to the rejection(s) of claim(s) 1, 11, 20 under 35 U.S.C. 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Massiglia and Natarajan references as discussed in the rejection of claims 1, 11, and 20 above.

Conclusion                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/               Examiner, Art Unit 2136                                                                                                                                                                                         
/CHARLES RONES/               Supervisory Patent Examiner, Art Unit 2136